FILED
                             NOT FOR PUBLICATION                            MAR 13 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BABKEN GRIGORYAN,                                No. 08-74115

               Petitioner,                       Agency No. A099-442-423

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted March 6, 2012 **

Before:        B. FLETCHER, REINHARDT, and TASHIMA, Circuit Judges.

       Babken Grigoryan, a native and citizen of Armenia, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum. Our

jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of law,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
including questions pertaining to our own jurisdiction. Tamang v. Holder, 598

F.3d 1083, 1088 (9th Cir. 2010); Ruiz-Morales v. Ashcroft, 361 F.3d 1219, 1221

(9th Cir. 2004). We dismiss the petition for review for lack of jurisdiction.

          We lack jurisdiction to review Grigoryan’s contention that his untimely

asylum application is excused by extraordinary circumstances based on his

depression and that he filed his asylum application within a reasonable period of

time because it would require us to resolve disputed facts regarding the severity

and duration of his illness. See Tamang, 598 F.3d at 1088-89 (the court’s

jurisdiction extends to questions involving the application of law to undisputed

facts).

          We also lack jurisdiction to reach Grigoryan’s unexhausted contention that

the IJ failed in her duty to develop the record. See Barron v. Ashcroft, 358 F.3d

674, 678 (9th Cir. 2004).

          Grigoryan’s contention that the BIA applied the wrong standard of review is

belied by the record.

          PETITION FOR REVIEW DISMISSED.




                                            2                                   08-74115